985 So.2d 704 (2008)
Timothy T. SMITH, Appellant,
v.
STATE of Florida, Appellee.
No. 1D07-3618.
District Court of Appeal of Florida, First District.
July 11, 2008.
Nancy A. Daniels, Public Defender, and Steven L. Seliger, Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, and Daniel A. David, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Timothy T. Smith appeals his convictions of felony battery and improper exhibition of a weapon and his sentence as a habitual violent felony offender. We affirm the convictions without discussion. Because the State did not present sufficient proof of a qualifying prior conviction, we reverse the habitual violent felony offender sentence. On remand, the state may again seek a habitual violent felony offender sentence as long as all the requirements of section 775.084, Florida Statutes are met. State v. Collins, 33 Fla. L. Weekly S373, ___ So.2d ___, 2008 WL 2277513 (Fla. June 5, 2008).
AFFIRMED in part, REVERSED in part, and REMANDED.
BARFIELD, WEBSTER, and LEWIS, JJ., Concur.